DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II: a plurality of spaced substrates in the reply filed on August 21, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “palladium may be provided in contact with the substrate of the copper” renders the claim indefinite as it is unclear if the palladium is required to be provided in contact with the substrate of the copper. Applicant is 

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Anderson (US4842886) and Tsunekawa (US20120251733) do not teach a method of electroless plating only on a substrate carried by a web and not on the web itself as recited in claims 1, 14 and 20. 
Specifically, Anderson teaches a method of electroless plating by placing a substrate and reference electrode in a tank, wherein a reference voltage of when the plating starts is predetermined (column 3 lines 20-61). However, Anderson does not explicitly teach the substrate is carried by a web, a voltage is established between the electrode in the bath and the roller contacting the web outside the bath, or applying a bias current to the web sufficient to initiate plating only on the substrate but not on the web in the context of claims 1, 14 or 20. 
In addition, Tsunekawa teaches an electroless plating method for a long-sized substrate that is passed between the feed rollers into the plating tank (paragraph 0039), wherein a reference electrode and a counter electrode are immersed in the electroless plating solution and are connected to a potentiostat which controls an electric current that flows between the conductive long sized substrate and the counter electrode such that a potential of the conductive layer formed the long size substrate is at a constant level with respect to a potential of the reference electrode (abstract, paragraphs 0039-0043). However, Tsunekawa does not explicitly teach the substrate is carried by a web, a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NGA LEUNG V LAW/Examiner, Art Unit 1717